 1                                UNITED STATES DISTRICT COURT
 2                                     DISTRICT OF NEVADA
 3                                               ***
 4   ARA V. MARUTYAN; ARTHUR                               Case No. 2:16-cv-01089-MMD-EJY
     MARUTYAN; and DIANA MARUTYAN,
 5   individuals,
                                                                        ORDER
 6                  Plaintiffs,
 7          v.
 8   LAS VEGAS METROPOLITAN POLICE
     DEPARTMENT, DOES 1 through 10; and
 9   ROE ENTITIES 1 through 10,
10                  Defendants.
11

12          Pursuant to the Court’s Order dated October 23, 2019 (ECF No. 69), the undersigned hereby
13   sets a hearing for Thursday, November 7, 2019 at 9:00 am in LV Courtroom 3C before Magistrate
14   Judge Elayna J. Youchah to establish a scheduling order in this matter. The parties should be
15   prepared to discuss the specific discovery sought including, but not limited to, the number of
16   depositions to be taken, the number of document requests anticipated, and whether experts are
17   anticipated.
18          IT IS SO ORDERED.
19          DATED THIS 25th day of October, 2019.
20

21
                                                ELAYNA J. YOUCHAH
22                                              UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28
                                                   1
